'made in' (origin marking) (debate)
The next item is the Commission statement on 'made in' (origin marking).
Member of the Commission. - Mr President, I am happy to have the opportunity today to address you in plenary session on the proposal for a regulation on origin marking. This is a proposal which honourable Members may recall the Parliament has been a strong supporter of since its adoption by the College as long ago as December 2005. I particularly recall your resolution of July 2006 and the written declaration of September 2007. I was privileged to discuss this issue last month in Strasbourg with a group of MEPs who stressed to me the need to move rapidly to adopt this regulation.
I think honourable Members would agree that it is of fundamental importance that trade policy not only strengthens the opportunities that open markets can offer but also addresses the concerns globalisation generates not just for consumers, but also, and perhaps particularly, for small enterprises.
Origin marking should therefore be considered in that spirit. In the 2007 declaration, you emphasised the right of European consumers to have clear and immediate information about their purchases. That is precisely what this regulation is about. It aims to allow EU consumers to be fully aware of the country of origin of the products that they purchase.
The Commission has proposed a compulsory indication of the country of origin of certain products imported into the European Union from third countries. Not all products are covered - we focused on those of real interest, following a broad consultation with consumers and with industry.
Origin marking, I might add, is fully in line with the current WTO rules and principles and something that exists almost everywhere in the world. Imports into the United States, into Canada, China and Japan are subject to country of origin marking. As a matter of fact, most products that you can currently purchase in shops in the European Union already bear the country of origin mark, as most legal systems currently require it. This means, of course, that for the vast majority of businesses, an obligation to mark products exported to the European Union will entail no additional cost.
Since 2006, discussions have been held in Council in order to reach an agreement on the Commission proposal. A number of Member States remain to be convinced. They are worried that the administrative burden and the costs of an origin marking scheme may outweigh the benefits.
We have taken due note of those concerns, and we have recently presented concrete options that we believe address those issues. This is not a new formal proposal; it is an attempt to find common ground and reach a compromise. A Commission options paper was discussed with the Member States in the Article 133 Committee on 23 October 2009.
First of all, the Commission asked the Member States to consider the option of narrowing the product coverage - so as to include only end-consumer goods. The original list contained some intermediate products, such as raw skin and certain textiles, that are not of direct interest to the consumer. The Commission suggests now to include only those goods that consumers can find in retail stores.
Secondly, the Commission suggested that the scheme be launched on a pilot project basis. Any continuation would be subject to an evaluation of the impact the proposed scheme had. This would allow for an assessment of the impact on cost and on price - it may also, of course, give some indication of how we could modify the product coverage of the regulation.
I am pleased to say that the Member States have received our options paper with interest. Although not all doubts have been resolved and several Member States have maintained their opposition in principle to this proposal, they are ready to study the issue further and the work will continue over the next few weeks at both experts meetings level and in the Article 133 Committee. I sincerely hope this will clear the way for a compromise solution.
As honourable Members know, the new Article 207 of the Treaty of Lisbon gives Parliament new and increased authority on legislative measures in the field of trade policy - and the 'made in' regulation could be one of the first to appear on honourable Members' desks.
I am therefore very interested in keeping you closely involved in the further discussions on this important subject, and look forward to our brief debate now.
Mr President, ladies and gentlemen, certain problems affect us too, not just the interpreters and those who want to follow the debate and hopefully receive some concrete answers in relation to a problem that has been dragging on since 2005.
As the Commissioner has rightly pointed out, for many years, our main competitors and economic partners have had origin marking for goods that enter their territory. However, the European Union, in spite of the 2005 proposal for a regulation, which was broadly supported by consumers, by categories of civil society, still lacks a definition, in spite of the favourable opinion expressed many times by Parliament. The lack of a regulation on the designation of origin of goods undermines the right of citizens and consumers and prevents the proper functioning of the market, which, to be free, must have common and shared rules.
The Article 133 Committee has examined in the last few days ideas for reducing the categories of goods included in the regulation, and the grounds for recommending their application for a trial period. We ask the Commissioner: are these compromise proposals endorsed by at least some of the Member States? Will further consideration be given to them? Do you intend to continue to support the 2005 proposal for a regulation, together with Parliament and as part of the codecision procedure? What guarantees and timetables is the Commission offering at the end of this difficult and belated debate? Lastly, Commissioner, while I thank you in any case for what you have done with great energy and determination, can you confirm to me what you wrote in your reply to my question on 5 November 2009, namely that the Commission will continue strongly to support the adoption of the proposal submitted in 2005 and that it will continue to honour its commitment?
Mr President, ladies and gentlemen, I certainly do not intend at this time - even with the time available to me - to go back over all of the reasons behind the repeated request that we, as Parliament, are making. I would point out - and you yourself have already made this point, Commissioner - that Mrs Muscardini and I are the only two veterans of 2006, of the signing of the resolution with which this Parliament endorsed the initiative of the then Commissioner Mandelson in December 2006.
We hoped that the initiative that you undertook a few weeks ago to make small changes in order to achieve a compromise could have been supported more strongly, including within the Article 133 Committee. Among other things we regret that, within that committee, many countries reiterated their opposition or misgivings, including the United Kingdom, via its representative. All that we want to do today is to remind you that this request is not about protectionism; it is not industries that are no longer able to compete on the international market that we want to defend, but consumers: we want to draw attention to the theme of health, the environment and genuine reciprocity on the world market, which is lacking today. Moreover, it is not only lacking with regard to the weakest subjects in the world: no, it is also lacking with regard to Japan, to the United States, to Australia, to Canada, to Brazil, to India, to the main competitors of the European Union, which has a duty, in these economically difficult times, to defend the Community interest, which is also behind this request.
We therefore hope that Parliament will throw its full weight behind the initiatives that the Commission provides and we also hope that the commitments made a few weeks ago will be fully honoured, even if this procedure cannot be wound up by Christmas but under the new procedure introduced by the Treaty of Lisbon.
Mr President, Commissioner, ladies and gentlemen, endorsing the comments made by the Members who spoke before me and also espousing the requests made by Mrs Muscardini, I would like to recall an image from a book by Italo Calvino entitled Cosmicomics, in which the big bang is described as an indistinct mass of matter in which nothing is known about anyone or about anyone's origins. At a certain point, a woman says that if she had some room, she could make some pasta and pizza for the people present. This generates great enthusiasm within the mass of matter: there is an explosion, and the desired space materialises as a world made up of differences, which is today's universe.
I believe that, in our global market, we are going backwards, reverting to an indistinct mass of goods, the origin of which and, of course, the characteristics with which they have been made, elude consumers. As liberals and democrats, we are deeply attached to the system and the principle of free trade, but also to that of transparency and the traceability of goods. As has already been said, this is not so much an issue of international trade as an issue of consumer protection. We renew our support for the 2005 proposal and - I repeat - I support the requests made by Mrs Muscardini.
Mr President, thank you, Commissioner, for tabling a proposal at last. I think that the Barroso Commission has all too often not dared to challenge the Council when the Council was seeking to move backwards instead of forwards, but now the Commission has done just that. Thank you. Adam Smith observed that a market economy cannot function if consumers do not receive sufficient information to be able to make choices when they buy products and it is therefore absolutely necessary for us to have this origin marking.
There should be no exceptions for those countries that have entered into a free trade agreement or some other arrangement with the EU; the same rules should apply to everyone. There are those who claim that marking is costly, but many products are already marked, so the additional costs should be minimal. We have already seen this in the more detailed marking of beef in Europe - it is not expensive at all. However, I think that the list could be made longer. It seems to be mostly focussed on products that are often copied and where everyone has an interest in the industry. At the same time, many important consumer products are missing and I think, therefore, that the list should be extended.
on behalf of the GUE/NGL Group. - Mr President, my group, the GUE/NGL Group, considers that the 'made in' origin marking of products which come from outside the EU is an urgent necessity for the European Union. In a largely globalised and deregulated world, it is absolutely necessary to enable consumers to know where a product comes from and what they are buying.
I think this is an area where citizens and consumers really understand what Europe is, and how Europe can contribute to international trade and the world outside. I agree with my colleagues that we should adopt the 2005 approach to origin marking. In our view, that is the very minimum that should be ensured for the European consumers and citizens. It could also favour the small and medium-sized industries of Europe.
We call on the Commission and on the Council to submit this quickly for consideration by the European Parliament. Among other things, it is a matter of a coherent approach to policy making, and I think that in this area, international trade can also contribute to international peace.
(IT) Mr President, ladies and gentlemen, we are part of an industrial system, at European level, in which the good reputation of goods greatly depends on the integrity of the production system. By keeping at least part of our manufacturing in Europe, we can genuinely offer our consumers controlled, high-quality goods. It is in all of our interests to continue to do so, giving consumers the opportunity of being fully aware of what we are producing and of the origin of the goods produced. In order to meet this objective, we need something very simple but crucial: transparency, a concept that underpins the rules on origin marking, which were already approved by Parliament in 2006 and which, as the Commissioner mentioned earlier, are already largely in use in the main world markets, such as the United States, Mexico and China.
In spite of this, the 'made in' origin mark has still not been approved by some EU Member States. We believe that, if a product is made in China, or in any other non-European country, regardless of its quality - which is also often high - European consumers must be able to know where the product was made so that they can make an informed choice. Some people might interpret the need for transparency as excessive protectionism and believe that all of this may result in increased costs for industry: well, that is absolutely not the case.
The absence of origin marks on goods imported into Europe, unlike what happens in China, the United States and Australia, makes it more difficult for European goods to compete in a globalised international market. For all of these reasons, safeguarding the idea of goods produced using the best of what Europe has to offer is the first crucial step towards recognition at individual Member State level.
(FR) Mr President, Commissioner, ladies and gentlemen, this is not our first debate on origin marking but, as I am sure that repetition has its benefits, I will take the liberty of joining my fellow Members in stressing the need for European legislation on 'made in' origin marking.
Indeed, in spite of the opinion expressed by this House in 2005, then in 2007, via the vote on the resolution by our colleague, Mr Barón Crespo, the lack of a majority within the Council has always prevented the adoption of this regulation.
However, a text such as this would represent a crucial advance, not only for European consumers, but also for our industries. Indeed, by indicating the country of origin of certain products imported from third countries, consumers would be fully informed of the characteristics of the product they are buying. In such sensitive sectors as clothing, leather goods and furniture, creating the conditions for consumers to make an informed choice is a major issue for those companies that have taken the decision to maintain production in Europe, preserving European knowledge and European jobs.
I therefore welcome the proposal that you have just made, Commissioner, but I am anxious to stress that this proposal must remain ambitious. Seeking the support of a majority of Member States must not be done at the expense of our ultimate goal. For example, it would be unacceptable for origin marking to concern only finished products, thus making it possible to import all the components separately, to assemble them in Europe and to describe them as being 'made in Europe'.
Moreover, I would like to support the Commission's efforts to derive maximum benefit from such an agreement. Therefore, without coming back to a repeated request to improve and to simply the rules of origin, the possibility of creating a pan-Euro-Mediterranean mark would be a significant advance in terms of strengthening sectors built around the Mediterranean and South-South trade.
Lastly, I should like to stress that, as part of the implementation of the Treaty of Lisbon, the Committee on International Trade will see its powers substantially increased. The Commission will therefore be able to count - I assure you, Commissioner - on the full commitment of MEPs to monitor closely the discussions on this crucial regulation for European consumers and workers.
(FR) Mr President, ladies and gentlemen, the 'made in' concept must not simply be about marking. It must quickly become a powerful concept of respect for the most advanced rules in relation to knowledge, employee rights, sustainable development and environmental protection, and the expression of a responsible economic attitude.
While globalisation creates the conditions for everyone to be able to produce, the frantic quest solely for profit means that the rights of workers and populations are constantly being infringed, and their environment is being destroyed. Copying, which used to concern only luxury brands, now affects sectors as diverse as the pharmaceutical, car and aeronautical sectors, with the notion of profit always in the background, whereas consumer safety is being seriously undermined. At the same time, tens of thousands of jobs are disappearing.
With the introduction of a 'made in Europe' concept, we could enable consumers to make an informed choice, to take action to gain new rights. Yes to respect for workers' rights and for environmental rules, for our skills and for responsible management. And, finally and most importantly, yes to maintaining and defending industrial jobs in Europe.
(SV) Mr President, protectionists rarely admit that their proposals are protectionist, but rather hide their intentions behind other arguments. I would say that mandatory origin marking is a clear example of this. In June 2006, I stood here in this Chamber and quashed a number of myths concerning this very same proposal, and on that occasion the proposal ended up where it belongs - in the bin.
However, the horse-trading prior to the decision on the free trade agreement with Korea has resulted in us debating this proposal once again, and this is an inappropriate way to deal with this type of proposal. Three years later, a few myths are clearly still alive and well, and they need to be quashed.
Let us start, therefore, with the first one that is claimed time and again, namely that consumers are asking for this, and here the advocates claim to be supported by the Commission's Internet consultation in this regard. However, they neglect to mention that 96.7% of the responses to the consultation came from a single country, namely Italy, where industry and organised special interest groups are the driving force on this issue. Today, it is possible for anyone who so wishes to origin-mark his or her goods, and, believe me, any competitive company that can envisage gaining customers in this way will already be doing this, so it is not needed.
The second myth is that the marking provides consumers with relevant information and consumer protection and is beneficial to the environment, as if it were a question of geography. No, this is merely playing on people's prejudices, not protecting people. The third myth is that the marking increases European competitiveness. However, new technical barriers to trade do not protect European industry. It has nothing to do with competitiveness - that is only strengthened by open markets and a good business environment.
If we prohibit Member States from permitting this type of legislation within the EU because it is protectionist, why are we then to apply the same rules towards the rest of the world without acknowledging that it is protectionism? We dismissed the idea of introducing a mandatory 'made in the EU' marking, and so it would be unreasonable now to introduce this in relation to the rest of the world.
Mr President, in many cases, we already have country of origin labelling for food and other products, so this is not new. The trouble with some of the labelling of food products is that it is not always accurate, so, whatever we do on this proposal, let us be able to test the veracity of a label, i.e. that what it says on the label is accurate, so that consumers can get the information that they are looking for.
One specific question: I had a call from a manufacturer who works within the European Union asking me if the Commission, Council and Parliament are looking at a 'made in the European Union' label which would enable them to promote the fact that they are producing within the European Union. Could the Commissioner perhaps address that point for me please?
Mr President, this whole matter has caused a lot of problems, particularly in the agricultural sector in Ireland. Almost every time I hear the leader of the Farmers' Union, Padraig Walshe, speak, he refers to the difficulty of having proper, accurate labelling, as Mrs McGuinness said.
It seems that products can be imported into Ireland, reprocessed by adding spices or whatever to them, and passed off as of Irish origin. This is a gross deception of the consumer, and I think that everybody is entitled to know the country of origin, rather than the country of processing, of every product.
Can I take it that this practice is about to end, and that we can have clear and accurate labelling so that we will know exactly which country every product comes from?
(IT) Mr President, Commissioner, ladies and gentlemen, clarity, clarity, clarity: this is what the market is calling for today, demanding rules that guarantee transparency so as to protect consumers. Freedom of the market is also defined by clear rules that, when applied through transparent mechanisms, put consumers as a whole in a position to choose. This is what we are here today to ask for; this is what we are here to demand.
Frequently on Italian state-run television channels, investigative documentaries are broadcast showing how, in some countries far removed - including culturally - from Europe, the production techniques are based on the use of highly polluting goods, of polluting techniques, of toxic solvents, with the workforce, including children, being exploited and made to work ridiculous hours. Consumers must be put in a position where they can also choose, having a clear idea of where particular products come from. This is what we are asking for. I believe that the time has come to adopt, clearly and immediately, rules that will put consumers in a position to choose through absolutely clear and transparent mechanisms, and to adopt them with a great deal of determination and much more quickly than has been the case so far.
Member of the Commission. - Mr President, I would like to thank everyone who has contributed to what is an important debate on this issue.
If I might begin with Ms Muscardini's particular points - the feeling that this has dragged on for some time. In my time as a Commissioner, I have been very conscious of talking with Member States about the issues that they are most concerned with and have tried to react when I could see an issue of importance. But, as other Members have said, the reality of political life is that I have to get any proposal through the Council. That means - when it is clear that there is not a solid majority for a particular idea - thinking again about what it is that might make the difference between failing to get something through, where clearly there is a very strong set of views, and success.
It seemed to me that we had the opportunity, by refining what we were describing in order to address the concerns that Member States had, to promote this yet again, because it still rests within the Commission. Especially when a Commission is coming to the end of its life and is now, of course, beyond - some might say - the end of its life, it is important to reflect back on what has not yet been completed.
I cannot give time guarantees; I would like to, but I am in the hands of the Council inevitably on that. But I do make my commitment to carry on with this, because there is a strength of feeling. I will come on to what I think and why I think that is so important.
A number of honourable Members have raised the particular issues about consumers and the opportunity that this would afford for transparency and clarity - to give information to consumers. I think even Adam Smith was quoted in that. It is important that, if you are going to have free trade in the world, you also have to have clarity and transparency for consumers to make the kinds of choices that go alongside free trade. Those concepts go hand in hand, and I would agree with that. Therefore, I think that those honourable Members who raised that point actually get to the heart of what this is trying to do.
It is not about protectionism. This happens all over the world. For most of the countries from which one would buy the kind of products we have listed, you already know where you buy from. As a consumer myself, it matters to me to know where the product is made. I think for many consumers this has been an important part of the way in which they interact with the market. The opportunity to say that we will make sure that we have that transparency, I would argue, is very important. We should not be frightened of it, because, if we are frightened of it, there is something wrong. The point about openness and free trade and transparency is that you face that and actually deal with it appropriately.
Specifically, Mr Schlyter asked me about the expanding of the list. Well, it is subject to further discussion: there is not a final list at all. We have simply tried to put forward what we believe is a realistic list but are very comfortable in actually discussing that further.
I think that it is only right that I also address the concerns that have been raised about whether we are being ambitious enough. Mr Arif said that we should not water this down. Of course - but I am not trying to water down; I am trying to be realistic. If, in the end, I have a proposal that I simply do not have the capacity to put through the Council, I think it is beholden on me to look again and ask whether there are there things we could do, not to water down but to recognise the legitimate concerns and see whether we can put this through, perhaps in a pilot model or a more narrow model in order to test that what I say is true and in order that we can then hopefully broaden out later, because we have actually got an understanding of what it is we are trying to do.
We are looking at the whole Euromed issues as well. That is part of the discussion, as you know, that is currently going on. I also take the point about what we are trying to do in terms of protection of jobs. Honourable Members will know that I have made much about the difference between protectionism and support for industry, support for jobs and consumers and so on. We have got to be clear that trade is not about ignoring all of those things. They go hand in hand.
Mr Fjellner, I have got to deal with your particular point, because you described what I was doing as an improper way of acting. I am not quite sure how parliamentary it is in the European Parliament to describe somebody as behaving improperly, but let me assure that I am not seeking in any way to do that. It is not about any link to anything. What I tried to do while I was talking to Member States about all of these aspects of trade was to pick up, either by the work I had been doing - and specifically, talking to small businesses across Europe, where I have a great concern that they should have real opportunities so that more than 3% of them will start trading beyond the European Union - issues that are either left over - things that we have not resolved one way or the other - or indeed where countries feel particularly strongly.
This is not the only issue, by any means, but it did occur to me that this is an opportunity to try and bring this back. It is about the level playing field. It is about clarity and transparency for consumers. It is about saying that we need to move forward. I hope Parliament will engage with this and help refine this further so that we actually have something extremely positive to take back.
Very finally, I was asked specifically about the question of 'made in the European Union'. We did consult industry and consumers on that. It did not find favour. There was a concern that that would be expensive. It was not what was being looked for and so we have not pursued that.
The debate is closed.
The vote will take place during the next part-session.
Written statements (Rule 149)
One of the consequences of the liberalisation of world trade is heavy job losses and a worsening of the social situation in a number of regions and countries, including Portugal, which are more dependent on certain productive sectors, such as the textile and clothing sector, for example. In the current climate of severe economic and social crisis, this situation requires a different approach. Adopting rules on designation of origin could help raise the profile of production in various Member States. However, much more is required. We need to protect productive sectors by means of a package of broader and more effective measures, including: implementation of protection and safeguard mechanisms against aggressive exports, prioritising local production; abandoning the model based on low pay, low qualifications and job insecurity; putting public instruments in place to control production and regulate markets, so as to uphold the principle of food sovereignty and security; effectively tackling company relocations. Defending each country's right to sustainable production is a future requirement. We need to do this in the name of a new economic, social, energy and environmental rationality, which the neoliberal model not only does not guarantee but, in fact, makes impossible.